Citation Nr: 0833872	
Decision Date: 10/02/08    Archive Date: 10/07/08

DOCKET NO.  06-17 993A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility to Dependents' Educational Assistance 
pursuant to 38 U.S.C.A. Chapter 35.


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The veteran had active military service from September 1965 
to September 1969.  He died in July 2004.  The appellant is 
his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which denied service connection for the cause of the 
veteran's death and eligibility to Dependents' Educational 
Assistance benefits.  The appellant was scheduled for a Board 
hearing in August 2008 but failed to appear or indicate any 
desire to reschedule.

The appellant was represented by American Veterans during the 
start of this appeal but in June 2006, this organization 
submitted a letter noting that effective immediately it would 
no longer represent the appellant.


FINDINGS OF FACT

1.  The veteran died in July 2004 from sepsis due to hepatic 
failure.

2.  Service connection was not in effect for any disability 
at the time of the veteran's death.

3.  Cirrhosis of the liver was not diagnosed in service or 
for many years thereafter; and the competent medical evidence 
shows that there is no relationship between the veteran's 
cause of death and his service.


CONCLUSIONS OF LAW

1.  A disease or disability related to service did not cause 
or contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. § 1310 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.312 (2007). 

2.  Eligibility for Dependents' Educational Assistance 
benefits under Chapter 35, Title 38, United States Code is 
not established. 38 U.S.C.A. §§ 3500, 3501(a)(1) (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.807, 21.3020, 21.3021 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in September 2004 and February 2005.  The 
notification substantially complied with the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in her possession 
that pertains to the claim.  

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for service connection for cause of death is denied 
below.  Accordingly, any defect with respect to that aspect 
of the notice requirement is rendered moot.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993). 

Hupp v. Nicholson, 21 Vet. App. 342 (2007) does not apply in 
this case, as the veteran was not service-connected for any 
disability during his lifetime.  

VA has obtained service medical records and assisted the 
appellant in obtaining evidence.  A medical opinion was not 
provided on the etiology of the veteran's cause of death.  As 
discussed below, however, there is no medical evidence that 
shows there a relationship between the veteran's cause of 
death and any incident of service.  Under these 
circumstances, VA's duty to assist doctrine does not require 
that a medical opinion be provided.  See Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003) (VA was not required to 
provide the veteran with a medical examination absent a 
showing by veteran of a causal connection between the 
disability and service).  In this regard, there is no 
reasonable possibility that a VA medical opinion would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
claims file.
 
VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

With respect to the appellant's claim of entitlement to 
Dependents' Educational Assistance under 38 U.S.C.A. § 
Chapter 35, VA's duty-to-assist and notification obligations 
are not applicable.  The VCAA is not applicable where the law 
and not the facts are dispositive, or where it could not 
affect a pending matter.  Dela Cruz v. Principi, 15 Vet. App. 
143 (2000).

Service connection for cause of death

The appellant contends that the veteran's cause of death is 
related to his service and that the veteran should have been 
granted service connection for Hepatitis B and C and liver 
disease during his lifetime.  She argues that Hepatitis B had 
no symptoms and that tests for Hepatitis were not performed 
until the 1990's and thus, the veteran could have contracted 
this disease in service.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
incurrence of cirrhosis of the liver during wartime service 
may be presumed if manifested to a compensable degree within 
one year of the veteran's discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Additional 
disability resulting from the aggravation of a nonservice-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  

Service-connected diseases or injuries involving active 
processes affecting vital organs receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  38 C.F.R. § 3.312(c)(3).  
Further, there are primary causes of death which by their 
very nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions; but, even 
in such cases, there is for consideration whether there may 
be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  38 C.F.R. § 3.312(c)(4).

The veteran's death certificate shows he died in July 2004 
from sepsis due to hepatic failure.  At the time of the 
veteran's death service connection was not in effect for any 
disability.

The service medical records are negative for any findings of 
liver disease.  The first indication of any liver disease 
after service was in August 2003, when the veteran presented 
to a private emergency room.  Hospital records showed 
Hepatitis B, liver mass, which was negative for malignancy, 
and cirrhosis.  It was noted that the veteran used to be a 
heavy drinker but quit many years ago and that he used to 
take intravenous drugs after he left Vietnam.  He took heroin 
for several years and got Hepatitis B when he did that.  A 
February 2004 private clinical record notes that a Hepatitis 
C test was negative.  The veteran was diagnosed with liver 
failure in February 2004 and eventually died from this in 
July 2004.

The medical evidence shows that the veteran's cause of death 
has no relationship to his service.  The first finding of 
cirrhosis was not until 2003, which is 34 years after 
service.  Thus, to the extent that cirrhosis contributed to 
the veteran's death, service connection for cause of the 
veteran's death would not be warranted under the presumptive 
regulations of 38 C.F.R. §§ 3.307, 3.309.   A 2003 VA Primary 
Care Initial Evaluation indicates that the veteran had a 30-
year history of Hepatitis B, although there is no explanation 
as to the basis of that reported history.  Private hospital 
records indicate that the Hepatitis B is related to 
intravenous drug use after service.

An October 2006 medical opinion from the veteran's private 
physician notes that the veteran probably more likely than 
not had an underlying esophageal cancer, which was more 
likely than not related to his Agent Orange exposure in 
Vietnam.  The physician determined that the exposure to Agent 
Orange had a significant effect on the veteran's health on a 
long-term basis, and most particularly, but not solely, may 
have been an etiological factor in his esophageal cancer.

This opinion is not helpful to the appellant's claim.  The 
veteran did not die of esophageal cancer.  Also, a February 
2004 private progress note signed by the same physician who 
provided the October 2006 opinion shows that an 
esophagogastroduodenoscopy (EGD) showed no evidence of 
esophageal carcinoma.  In October 2006, the physician 
indicated that even with the EGD results, they never were 
able to adequately exclude esophageal cancer because the 
veteran could not be biopsied.  However, the record does not 
contain a definitive diagnosis of esophageal cancer, nor any 
indication that such is related to the veteran's cause of 
death.

Although the appellant has argued that the veteran's cause of 
death is related to his service, this is not a matter for an 
individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  While the appellant's lay 
assertions have been considered, they do not outweigh the 
medical evidence of record, which shows that there is no 
relation between the veteran's cause of death and his 
service.

The preponderance of the evidence is against the service 
connection claim for the cause of the veteran's death; there 
is no doubt to be resolved; and service connection for the 
cause of death is not warranted.   Gilbert v. Derwinski, 1 
Vet. App. at 57-58.

Dependents' Educational Assistance eligibility

Educational assistance is available to a surviving spouse or 
child of a veteran who, in the context of the issue on 
appeal, either died of a service-connected disability or died 
while having a disability evaluated as total and permanent in 
nature resulting from a service-connected disability. 38 
U.S.C.A. §§ 3500, 3501(a)(1); 38 C.F.R. §§ 3.807, 21.3020, 
21.3021.

As noted above, the veteran died many years after service 
from a non-service connected disability.  Since service 
connection has not been established for the cause of the 
veteran's death, and the remaining criteria have not been 
met, the appellant is not entitled to the Dependents' 
Educational Assistance on this basis.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Eligibility to Dependents' Educational Assistance pursuant to 
38 U.S.C. Chapter 35 is denied.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


